 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN TONY CERVANTES,                              Case No. 1:18-cv-00397-LJO-SAB (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR CASE STATUS AND DENYING AS
13           v.                                          MOOT PLAINTIFF’S REQUEST FOR AN
                                                         EXTENSION OF TIME
14    THE WHOLE DEPARTMENT OF
      CORRECTIONS, et al.,                               (ECF No. 22)
15
                         Defendants.
16

17          Plaintiff Ruben Tony Cervantes is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is a letter from Plaintiff, filed on July 26, 2019, which the Court

20   interprets as a motion for case status and a request for extension of time. (ECF No. 22.) Plaintiff

21   requests that the Court send him the Court’s last “response” and grant him an extension of time “to

22   file and research back to you” because he “went out to court” at the beginning of the year for a few

23   months and then he was transferred to his current prison and he lost the “last response your

24   department sent to” him. (Id.)

25          Initially, the Court reminds Plaintiff that, generally, the Court will not respond in writing to

26   individual inquiries regarding the status of a case. (ECF No. 3, at 3-4.) However, given that the

27   District Judge’s February 20, 2019 order adopting the undersigned’s findings and recommendations

28   and dismissing this action was returned as undeliverable since Plaintiff was “out to court[,]”
                                                        1
 1   Plaintiff’s motion for a case status update is granted, as follows:

 2            On November 7, 2018, the undersigned issued findings and recommendations

 3   recommending to dismiss this action, with prejudice, for failure to state a claim upon which relief

 4   can be granted and for failure to comply with Federal Rule of Civil Procedure 8. (ECF No. 15.)

 5   On December 5, 2018 and on January 4, 2019, the undersigned granted Plaintiff’s two motions for

 6   an extension of time to file objections to the findings and recommendations. (ECF Nos. 17, 19.)

 7   On February 20, 2019, after Plaintiff failed to file objections to the findings and recommendations

 8   or a third request for an extension of time, the District Judge issued an order adopting the November

 9   7, 2018 findings and recommendations in full and dismissing the instant action, with prejudice, for

10   failure to comply with Rule 8 and failed to state a cognizable claim upon which relief may be

11   granted. (ECF No. 20.)

12            Further, with respect to Plaintiff’s request for an extension of time, Plaintiff’s request is

13   denied as moot because this case was dismissed, with prejudice, on February 20, 2019. (ECF No.

14   20.)

15            Accordingly, it is HEREBY ORDERED that:

16            1.      Plaintiff’s motion for case status, (ECF No. 22), is GRANTED;

17            2.      The Clerk of the Court is directed to re-serve the Court’s February 20, 2019 order

18                    adopting the findings and recommendations and dismissing this action, with

19                    prejudice, (ECF No. 20), on Plaintiff at his new address of record; and

20            3.      Plaintiff’s request for an extension of time, (ECF No. 22), is DENIED as moot.
21
     IT IS SO ORDERED.
22

23   Dated:        August 2, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
